Title: To James Madison from John B. Prevost, 19 December 1804
From: Prevost, John B.
To: Madison, James


N Orleans Decembr. 19h. 1805. [1804]
I have the honor to enclose a letter from the Marquis de Casa Calvo which I received shortly after my arrival here, it is perhaps not material in itself but as it is possible that it may be made a subject of complaint to the government I have thought it prudent to possess you with my answer. I regret that I have been left thus long alone to encounter a⟨ll⟩ the difficulties which necessarily present themselves in the establishm⟨e⟩nt of a new system, indeed the task has been great to reconcile the antient laws of the Country with the provisions of the act organizing this government and with the principles of our Constitution & doubtless many errors have been committed but the dignity of the Court has been preserved and the consequences resulting from a speedy and impartial distribution of justice have been highly beneficial. I have interested myself much with the Council to induce them to employ some of the bar in forming a code of laws, they have at length consented to unite Mr Brown and Mr Livingston for the purpose, the governor how ever opposes this arrangement either from an enmity to th⟨ese⟩ ⟨g⟩entlemen or from a persuasion that the laws of Tennessee sev⟨er⟩al of which he has actually presented, are fit for every State of Society in whatever clime. Without your aid I fear that I shall be defeated and I am the more anxious on the subject because I view it as the most important measure to be adopted to preserve the control of the government of the Ustates after the 1st. of october next should a french representation be admitted. A governor possessing firmness could then with propriety reject all bills interfering with this code and thus pres⟨erv⟩e a system entire congenial with our government until the peop⟨le⟩ become sufficently conversant with its principles to legislat⟨e⟩ ⟨o⟩r until we can obtain an american representation. Do not I⟨mag⟩ine that I think the people hostile to our government it is an absurdity they are fully sensible of the advantages resulting from the connexion and view it with pleasure but they have their habits language and religion and they naturally feel some jealousies on this head which may always become a subject for intrigue and party. May I pray you to think seriously on the measure and should you concur to intimate it to our Executive. Who could have recommended Mr. Sibly to the President I know him not but his character is so exceptionable that he ought never to have been named I fear much a federal influence here operating upon the imbecility of Mr Clai⟨born⟩e who appears to have thrown himself into the arms of the Attorney Gen⟨era⟩l devoted to that cause. His office gives him consequence although he is wholly incompetent to the discharge of its duties. It is indeed with reluctance that I have said thus much on the subject of politics and I should have been silent but from a conviction that you are ignorant of the real state of things here. Accept the assurance of my sincere regard and believe me with every sentiment of respect Your very humle sert
J B Prevost
